United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 97-3073EA
                                 _____________

United States of America,              *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Arkansas.
                                       *
Mark Allen Johnson,                    *       [UNPUBLISHED]
                                       *
                   Appellant.          *
                                 _____________

                            Submitted: December 10, 1997
                                Filed: December 17, 1997
                                 _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Mark Allen Johnson appeals the sentence of imprisonment imposed by the
district court on revocation of Johnson's supervised release. We conclude that an
extended discussion on our part is not warranted because Johnson's arguments are
foreclosed by this court's recent opinion in United States v. Thornell, No. 97-1534,
1997 WL693050, at *2 (8th Cir. Nov. 6, 1997). We thus affirm Johnson's sentence.
See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-